Appeal transferred to the Appellate Division, Second Department, to be there heard and determined pursuant to section 231 of the Code of Civil Procedure.
The following applicants were admitted to the Bar during the September, 1916, term:
Upon Examination: Irene M. Coggins of Buffalo; Mina M. Beach, of Rochester; Ward N. Hoffman of Lewiston; Frank S. Remington of Fredonia; Forbes F. Dougherty of Buffalo; Floyd T. Schermerhorn of Schenectady; Starr G. Taylor of Solvay; A. Fairfax Montague of Baldwinsville; Charles R. Milford, Jr., of Skaneateles; Frank J. Greiner of East Syracuse; Ralph H. Dodds of Kingston; Valentine E. O’Grady of Buffalo; Daniel T. Burke of Utica; Rocco M. Fischette of Rochester; Roger McAvoy of Corning; Frederick P. Hier, Jr., of Syracuse; Lech T. Niemo of Buffalo; Chester J. Parker, Jr., of Canastota; Martin F. Hilfinger of Syracuse; Harlow B. Ansell of Syracuse; D. Eaton Alvord of Syracuse; David T. Murray of Rochester; Henry Coe Place of Rochester; Alexander Miller of Angelica; Milton K. Robinson of Rochester; E. Reed Shutt of Rochester; Ralph I. Morse of Clayton; Patrick S. Guinane of Jamestown; Leslie C. Wiggins of Rome; Léon A. Plumb of Macedón; Stanley R. Diefendorf of Syracuse; H. Ray Shinaman of Syracuse; Francis R. Holmes of Rochester; Harold F. Lieb of Hornell; Leo A. Cain of Sterling-ville; James A. McTiernan of Little Falls; Ralph L. White of Buffalo; Lorenzo H. Utter of Buffalo; Chai-Ies T. Hurley of Seneca Falls; W. Manville Johnson of Lowville; Theodore H. Dohm of Syracuse; Otto W. Iloff of Syracuse; Clarence W. Haller of Rochester; Albert J. Childs of Syracuse; Montgomery B. Angelí of Rochester; Samuel D. Isaacson of Syracuse.
Upon credentials from State of Pennsylvania: Claude T. Taggart.